PER CURIAM.
Appellants, Roberto Jimenez and Maria Jimenez, appeal a final summary judgment in favor of appellee, Jose Reboredo d/b/a Concrete Form & Lumber Co., on appellants’ action for negligence. We affirm the final summary judgment based upon the holding that appellee had no duty to give appellant Roberto Jimenez notice or warning of an obvious danger. Crawford v. Miller, 542 So.2d 1050 (Fla. 3d DCA 1989); Storr v. Proctor, 490 So.2d 135 (Fla. 3d DCA), review denied, 500 So.2d 546 (Fla.1986).
Affirmed.